United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-41486
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANGELO SILVA-GUTIERREZ,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-03-CR-87-2
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Angelo Silva-Gutierrez (Silva-

Gutierrez) has moved for leave to withdraw and has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967).

Silva-Gutierrez was notified of counsel’s motion and did not file

a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-41486
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.